 OIL CITYBRASS WORKS627the Twenty-sixth Region,shall, after being signed by a managing representative ofRespondent,be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced,or covered by any other material.(d) Notify the Regional Director for the Twenty-sixth Region,in writing,within10 days from the date of this Recommended Order,what steps the Respondent hastaken to comply herewith.°6 In the event that this Recommended Order be adopted by the Board,this provision shallbe modified to read: "Notify said Regional Director,inwriting,within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended; we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of UnitedTextileWorkers of America,or any other labor organization of our employees,by discriminating against any employee in regard to hire or tenure or any termsor conditions of employment.WE WILL NOT threaten employees with loss of employment or loss of workor loss of privileges as consequences of union activity or affiliation.WE WILL NOT convey the impression of surveillance of union activities bystatements to employees.WE WILL NOT in any like or related manner interfere with,restrain, or coerceany of our employees in the exercise of their right to self-organization,to form,join, or assist labor organizations,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,as guaranteedby Section 7 of the Act,or to refrain from any or all such activities.WE WILL make Aulene Howell whole for any loss of pay she may have sufferedby reason of the discrimination against her.All our employees are free to become or remain,or refrain from becoming orremaining,members of United Textile Workers of America,or any other labororganization.U.S. RUBBER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for. 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 746Federal Office Building,167 North Main Street,Memphis,Tennessee,TelephoneNo. 534-3161,if_they have any question concerning this notice or compliance withitsprovisions.Oil CityBrass WorksandInternational Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers and Help-ers, Local587, AFL-CIO.Case No. f3-CA-1470. June 24,196!1-DECISION AND ORDEROn March 29, 1963, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding,finding that147 NLRB No. 76. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.The complaint alleged that Respondent violated Section 8 (a) (1) ofthe Act in the failure to recall from layoff and subsequent discharge ofJohn Hammock, a supervisor, because he gave testimony in a priorBoard proceeding. A,t the hearing, Respondent offered to prove thatfive rank-and-file employees who also had testified adversely to Re-spondent at the prior hearing were subsequently recalled from lay-,off, voluntarily, and that three of these employees were presentlyworking for Respondent.Respondent also offered to prove that,after the prior hearing, the union set up a picket line, and Respondentlater offered one of the pickets his job back. In making its offers ofproof, Respondent contended they were material as to motive.TheTrial Examiner rejected the offers of proof.On April 17, 1963, theRespondent filed exceptions to the Trial Examiner's IntermediateReport, contending that its offers of proof were also material as theyrelated to the finding that Hammock's discharge had a coercive effecton rank-and-file employees.On June 27, 1963, the Board 1 issued an order directing that therecord be reopened for the purpose of receiving the proffered evidenceand any rebuttal thereto; and directing further that the Trial Ex-aminer prepare a Supplemental Intermediate Report containing find-ings of fact upon the evidence so received.Pursuant to theBoard's order, a hearing was held before Trial Examiner Barker onAugust 22, 1963.On November 14, 1963, the Trial Examiner issued his SupplementalDecision in this case, finding that the Respondent had not engaged inthe unfair labor practices alleged and recommending that the com-plaint be dismissed in its entirety, as set forth in the attached Sup-plemental Decision.Thereafter, the General Counsel filed exceptionsto the Supplemental Decision and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearings, and, except for the ruling on the offers noted above,finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Trial Examiner's Supplemental Decision, the exceptions andbriefs, and the entire record in the case, and hereby adopts the find-ings and conclusions of the Trial Examiner to the extent consistentwith this Decision and Order.=Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Fanning, Brawn,and Jenkins]. OIL CITY BRASS WORKS629The undisputed record evidence shows that on May 3, 1962, Re-spondent placed Hammock on layoff, in which status he remained untilJuly 20, 1962, when Respondent offered him temporary work de-pending on gathering a crew.On July 23, 1962, Hammock appearedas a witness for the General Counsel in a Board hearing which in-volved the discriminatory layoff of employees in March and April1962 2Hammock testified adversely to Respondent's interests at thathearing and was thereafter discharged.As noted, the complaint alleged as the only violation of the Actthe failure to recall from layoff and subsequent discharge of Super-visorHammock because he gave testimony in a Board proceeding.In defense, Respondent asserted that it discharged Hammock becausehis testimony revealed he was a union member, which fact was notknown to Respondent until that time, and not because he testified.However, the Trial Examiner found from facts in the record thatRespondent had knowledge of Hammock's union affiliation prior tohis testifying in the hearing in Case No. 23-CA-1416 and discreditedRespondent's denial to the contrary. In so finding, the Trial Examinerrejected Respondent's defense.We agree with the Trial Examiner'sfindings in this regard, and find that Respondent's defense that itdischarged Hammock because of what his testimony revealed is with-out merit.We also agree with the Trial Examiner's finding in hisIntermediate Report, and reaffirmed in his Supplemental Decision,that in terminating Hammock, Respondent was motivated, at leastin part, by the fact that Hammock appeared and gave testimony ad-verse to the Respondent at the prior hearing.The remaining question is whether the evidence, and proper infer-ences therefrom, show that Supervisor Hammock's discharge inter-fered with the employees' Section 7 rights.From his consideration ofthe Board decisions inBetterMonkey Grip Company,115 NLRB1170, enfd. 243 F. 2d 836 (C.A. 5), cert. denied 353 U.S. 864, 355 U.S.900; andDal-Tex Optical Company, Inc.,131 NLRB 715, enfd. 310F. 2d 58 (C.A. 5), the Trial Examiner concluded that a supervisor'sdischarge for testifying violates Section 8 (a) (1). when. employees haveknowledge of the fact the supervisor gave testimony and was dis-charged therefor,andwhen circumstances exist from which em-ployees would reasonably believe a similar fate would befall them ifthey gave testimony.The Trial Examiner concluded that it did notmatter that employees here may have believed that Hammock's dis-charge resulted from his adverse testimony, because, as shown by theevidence presented on remand, the Respondent retained and reinstatedrank-and-file employees "without retribution" after they had testified2 SeeOil City Brass Works,141 NLRB 131, Case No. 23-CA-1416, hearing held July 23,24, and 25, 1962. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDadversely to Respondent. It is this retention and reinstatement, theTrial Examiner found, that would eradicate any belief on the part ofemployees that Respondent would take any dischargeactionagainstthem if they similarly testified.Accordingly, the Trial Examinerrecommendeddismissalof the alleged 8(a) (1) interference.-Contrary to the finding of the Trial Examiner in his SupplementalDecision, we hold that Hammock's discharge did interfere with theorganizational rights of rank-and-file employees, and the evidencepresented on remand does not convince us otherwise. From the factsin 'the instant case, it is clear that both the fact and the nature of Ham-mock's prior testimony came to the attention of the employees. It isalso reasonable to find that his precipitious discharge immediatelyafter his appearance as awitness came to employee attention.Fromthementioned circumstances,we conclude that rank-and-file em-ployees knew Hammock gave testimony and was subsequently dis-charged, and that in such a situation employees;would reasonably be-lieve a similar fate would befall them if they gave testimony in aBoard proceeding.We further find that the evidence adduced in theremanded hearing showing retention and reinstatement of employeeswho testified was not of such a substantial nature to completelyeradicate the coercive effect of Hammock's discharge upon employees.Also, the evidence presented on remand showing simple retention andsubsequent reinstatement of employees after a strike does not demon-strate that Respondent's attitude was without retribution, especially inview of the questionable occurrences accompanying them.Moreover,in Better Monkey Grip Company, supra,the Board found a violationof Section 8(a) (1) in the discharge of a supervisor because he gavetestimony adverse to the Respondent's interests in a Board proceed-ing, holding "rank and file employees are entitled to vindicate .. .[their statutory right to seek vindication in Board proceedings] .. .through the testimony of supervisors who have knowledge of the factswithout the supervisors risking discharge or other penalty for givingtestimony under the Act adverse to their employer." 3Accordingly,we find that Supervisor Hammock's discharge violated Section8(a) (1) of the Act by interfering, restraining, or coercing employeesin the exercise of their Section 7 rights.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices,we shall order it to cease. and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.8 SeeEugen Pedersenv.N.L R.B.,234 F.2d 417(C A. 2). OIL CITY BRASS WORKS631-We have found that Hammock's discharge- interfered with,. re-strained, and coerced nonsupervisory employees in the exercise oftheir statutory rights.In order to restore to these employees theirfull freedom to exercise these rights and thus to effectuate the policiesof the Act, we shall order that Respondent offer Hammock immediateand full reinstatement to his former .or substantially equivalent po-sition, without prejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings he may have suffered byreason of such discharge by payment to him of a sum of money equalto the amount he would have earned from the date of his discharge tothe date of the offer of reinstatement, less earnings during said pe-riod, to be computed in accordance with the formula set out inF.W. Woolworth Company,90 NLRB 289, together with interest atthe rate of 6 percent per annum to be computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.By discharging John Hammock because he gave testimony at aBoard proceeding, the Respondent, Oil City Brass Works, has inter-fered with, restrained, or coerced employees in the free exercise of theirstatutory rights guaranteed by Section 7, of the Act, in violation ofSection 8 (a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) of theAct.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Oil City Brass Works, Beaumont, Texas, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing nonsupervisory em-ployees in the exercise of their statutory rights by discharging super-visory personnel because they have given testimony under the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise. of the rights to self-organization, to formlabor organizations, to join or assist International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers,Local 587, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein any other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allsuch activities. 632DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer John Hammock immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole in themanner set forth above in the section entitled "The Remedy."Notifythe above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after dis-charge from the Armed Forces.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due under theterms of this Order.(c)Post, at its Beaumont, Texas, plant, copies of the attached noticemarked "Appendix." 4Copies of said notice, to be furnished by theRegional Director for the Twenty-third Region, shall, after being dulysigned by a representative of the Respondent, be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps theRespondenthas taken to comply herewith.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,,and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees thatWE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their statutory rights by discharging supervisorypersonnel because they have given testimony under the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their rights to self-organiza-tion, to form labor organizations, to join or assist International OIL CITY BRASS WORKS633Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local 587, AFL-CIO,' or any other labororganization, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL offer John Hammock full and immediate reinstatementto his former or substantially equivalent position, without preju-dice to any seniority or other rights and privileges, and make himwhole for any loss of pay suffered as a result of his discharge.OIL CITY BRAss WoRKs,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue,Houston 2,Texas, Telephone No. Capitol 8-0611, Extension 296, if they have anyquestion concerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENTOF THE CASE.Upon a charge filed on August 9, 1962,by International Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers and Helpers,Local 587, AFL-CIO,hereinafter called the Union,the Regional Director of the NationalLabor Rela-tionsBoard for the Twenty-third Regionon October 24, 1962,issued a complaintagainst OilCity Brass Works,hereinafter called Respondent,alleging violation ofSection 8(a)(1) ofthe NationalLabor Relations Act, hereinafter called the Act.In its duly filed answer Respondent admitted certain allegations of the complaintbut denied the commission of any unfairlaborpractice.Pursuant to notice,a hearingwas held beforeTrial Examiner James T. Barker atBeaumont,Texas, on December20, 1962.All parties were represented at thehearing and were afforded fullopportunityto be heard,to introduce relevant evidence,to present oral argument,and to file briefs with me.The partieswaived oral argu-ment and in lieu thereof filed briefs with me thereafter.Upon considerationof theentirerecordand the briefs of the parties,and uponobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation,having its principal plant and place ofbusiness at Beaumont,Texas, where it is engaged in business as a nonferrous brassworks, foundry shop, machine shop,and forge shop.During the 12 months im- 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately preceding the issuance of the complaint herein, Respondent in the courseand conduct of its business operations at its Beaumont, Texas, plant purchased goodsand materials valued at more than $100,000, which were transported directly to itsBeaumont, Texas, plant from points outside the State of Texas.During the same pe-riod,Respondent sold and shipped products valued at more than $100,000 from itsBeaumont, Texas, plant directly to points outside the State of Texas.Upon theseadmitted facts I find that Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers, Local 587, AFL-CIO, isadmitted by Respondent to be a labororganization within themeaning ofSection 2(5) of the Actand I so find.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on or about July 26, 1962, Respondent discharged andfailed and refused to recall from temporary layoff status, John Hammock, a super-visor, because he gave testimony in a National Labor Relations Board proceedinginOil City Brass Works,141 NLRB 131. The complaint further alleges that by suchconduct the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act in violation of Section8(a)(1) of the Act.The Respondent denies the allegations of the complaint andcontends that at all times since May'4, 1962, John Hammock has been in layoffstatus as a result of an economic reduction in force and that he has not been recalledbecause his testimony in Case No. 23-CA-1416, the aforementioned case, revealedfor the first time his membership in and activity on behalf of the Union deemed byRespondent to be incompatible with his duties and obligations as a supervisor.A. Background1.The prior proceedingPursuant to charges filed by the Union in Case No. 23-CA-1416, the RegionalDirector of the National Labor Relations Board for the Twenty-third Region onJune 13, 1962, issued a complaint against the Respondent herein alleging viola-tions of Section 8(a) (1), (3), and (5) of the National Labor Relations Act.There-after a hearing was held before Trial Examiner John H. Sadie on July 23, 24, and25, 1962.On the initial day of the hearing, July 23, John Hammock appearedpursuant to subpena and testified as a witness for the General Counsel.' I find thathis testimony was adverse to the Respondent.On March 5, 1963, the Board issued a Decision and Order z in the aforementionedproceeding, wherein it found Oil CityBrassWorks guilty of unfair labor practicesviolative of Section 8(a)(1), (3), and (5) of the Act. I have taken official noticeof that Decision and Order and rely upon the findings therein to the extent herein-after indicated.2.The status of John HammockThe parties stipulated that at times pertinent John Hammock was a supervisorwithin the meaning of the-Act and I so find.At times prior to May 4, 1962, Ham-mock served as the supervisor of the third crew comprised of six employees, whoperformed work in the Respondent's forge shop.Between May 4 and July 26,when Respondent advised Hammock that he would not be reemployed, Hammockhas been in layoff status.1 I have taken official notice of the prior proceeding and have reviewed the testimony ofJohn Hammock appearing in the transcript thereof with the view of determining whetherhis testimony appearing therein could be characterized as "adverse" to the Respondent.Hammock's testimony relating to Respondent's use of seniority with respect to layoffs ;past manpower retention and utilization practices during slack periods ; the upturn in thevolume of business just prior to the March 9 layoffs ; the references of George L. Bryant IIIto "agitators"; Bryant's instructions to supervisors to find out "where" the union "gotstarted" ; issues relating to the discharge of employee Kimball ; the reduction of "breaktime" after the advent of the Union; and the removal of the saw shop telephone are illus-trative of testimony given by Hammock which ran counter to positions taken by theRespondent at the prior hearing.2 141 NLRB 131. OIL CITY BRASS WORKS635B. Events. preceding the hearing1.The July 20 conversationOn Friday, July 20, George E. Bryant III, hereinafter called Bryant III, assistantto the president of Respondent, contacted Hammock and informed him that he hadapproximately 2 weeks' work to be performed and was endeavoring to gather a thirdforging crew to perform this work.Bryant asked Hammock if he desired to re-turn to work and Hammock stated that he did.Hammock denied that Bryant IIIinformed him on this occasion that the work was to be temporary.I am convinced that Bryant III, in endeavoring to assemble a crew through tele-phonic contacts, apprised the individuals to whom he spoke, and Hammock amongthem, that the employment was for a temporary period.He testified credibly andwithout contradiction concerning the use of a form request prepared in advance ofthe telephone calls which specified the temporary nature of the employment. Inview of the pendency of the hearing on the unfair labor practice charge againstRespondent involving allegations of Section 8(a)(3), it is entirely reasonable thatBryant III would have taken this precautionary measure in contacting employees,some of whom were alleged discriminatees therein. In view of the formalitiesfollowed, I perceive. no reason for assuming that in conversing with Hammock onJuly 20, Bryant III would have failed to inform him of the expected duration ofthe employment being proffered.Bryant III testified convincingly he told Hammockthe employment was to be temporary. In the circumstances, I credit the testimonyof Bryant III that he so informed Hammock on Friday, July 20, and reject Hammock'scontrary testimony.3 .2.The July 21 conversationThe following day Bryant III again contacted Hammock by telephone and informedhim that he had been able to get only "three of the old men back" and asked if itwould be satisfactory with Hammock if he obtained additional help through theunemployment office.Hammock acquiesced and Bryant said he would "bear with"Hammock until the new men gained experience.During the conversation Bryant III informed Hammock that he had in hispossession a check covering 3 or 4 days' work.Hammock answered that he hadleft the check intending it to cover the periodic deduction for hospitalization.Bryant III thereupon reminded Hammock that he was entitled to compensation forhis annual vacation which had accrued.Hammock arranged for his wife to securethe checks which she did.Two checks were given to her, a smaller one to coverthe 3 or 4 days' work and a larger one to cover the vacation period. From thelatterwas deducted hospitalization premiums to cover the period ending Au-gust 15, 1962.4s In the diminution of the Respondent's contention that the employment proffered onJuly 20 was temporary only, the GeneralCounsel endeavored to show that at all timespertinent both before and after the hearing Respondent had a continuingneedfor a full-time third crew and on July 20 acted in recognition of that need. Assuming that in theabsence of a discriminatory motive (which the Board has found in the prior case governedthe March 9 layoff and those on April 20 and May 3, 4, and 10) a third crew would atall times preceding the instant hearing have been required or justified, the fact is thatRespondent operated, albeit pursuant to a discriminatory design, several weeks before thehearing with two crews, and after failing in its attempt to formulate a third crew Re-spondent operated on a two-crew basis until September 17, and, thereafter, only sporadicallywith three crews.This evidence appears more consistent with Respondent's contentionthat the work offered Hammock was intended by Respondent to be temporary than withtheGeneral Counsel's position.Moreover, it is noted that the testimony of Bryant,Junior, at the prior hearing on July 23 (which I have read pursuant to the request of theparties) tends to support the conclusion that the employment proffered to Hammock wastemporary only. Justification for the actionis not inissue ; it is only Respondent's inten-tions that are.4The foregoing is predicated upon a synthesis of the credited testimony of Hammock andBryant III. I do not find persuasive one way or the other the fact that Hammock's hos-pitalization was prepaid through August 15.While it suggests that as of July 21, bothHammock and Respondent acknowledged and anticipated a continuing employment rela-tionship, the prepayment occurred before Hammock's appearance as a witness which bothparties agree (but for different reasons) led to Respondent's refusal to recall him fromlayoff status. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The July 23 conversationHammock again spoke to Bryant III on Monday,July 23,at approximately 7:30or 8 a.m.Hammock informed Bryant III that he had been subpenaed"to appearat the hearing."Bryant III answered,"Oh, I will see if I can make arrangementswith the doctor for you to get a physical this afternoon after hearing." 5Later in the day at the initial morning session of the prior hearing,Hammockappeared as a witness on behalf of the General Counsel and,as set forth above,testified in several instances adverse to the position of the Respondent in that hear-ing.Hammock credibly testified that after the hearing had ended for the day, hecontacted Bryant III by telephone and asked him if arrangements had been made forhim to take a physical examination.Bryant III answered that he did not knowand stated that he would let Hammock speak with his father,President George E.Bryant,Jr.,hereinafter called Bryant,Junior.Hammock asked Bryant,Junior,"if he was ready for[him] to go back to work."Bryant, Junior,answered that "hedidn't know, he hadn't got a crew together."Bryant,Junior,promised to call Ham-mock when he had obtained a crew.Hammock asked Bryant, Junior, if he had"any hard feelings"over his testimony at the hearing and Bryant, Junior,answeredthat there were none.64.The July 26 conversationThe prior hearing ended on Wednesday, July 25.The following day Hammocktelephoned the shop and talked with Bryant-111.Hammock asked Bryant III if hewas ready for him "to go back to work."Bryant answered:John,you were a trusted member of management, and being a trusted memberof management you took it on your own volition to foresake this trust and be-come a member of the Boilermaker'sUnion.It's a clear case in my mind of a conflict of interests and you can't be both, youcan't sit on both sides of the table.I think that it's the best interest for the Company and for yourself that wedecide right here and now that I have no choice but to tell you that there isno job hereat Oil CityBrassworks,no place for you as a blacksmith . . . ?Regarding the foregoing,Bryant III further testified that:in substance what I meant was I can't have a supervisor here that binds meor binds my Companyand is responsible, his acts are the responsibility of theCompany, and having him with conflicting interests.At the prior hearing on July 23,Hammock had testified that he had attended aunion meeting of production employees during the union organizational campaignand that the"first"such meeting he attended had been on March 5.He also testifiedthat he became a member of the Union during early March and that he was still amember of the Union.He further testified that after he became a member of theUnion he had three or four conversations with Bryant III relating to work problemsand to the reduction in force then pending or taking place.Further,during Ham-mock's testimony at the prior hearing, counsel for the parties stipulated that onMarch 3,1962,Hammock signed a union authorization card.Regarding the foregoing,Bryant III testified that he had not previously knownof Hammock's union affiliation;that he had heard Hammock testify concerning hisunion activities;and that as he listened he became suddenly cognizant of the poten-tial legal ramifications vis-a-vis the Respondent of Supervisor Hammock's activities.Bryant III testified also that after hearing Hammock's testimony he pondered thematter further and when 3 days later on Thursday, and in the absence of Bryant,Junior,Hammock called again to inquire concerning employment, he made the deci-sion not to recall Hammock in a supervisory position.5 The undisputed and credited testimony of Hammock.Hammock also testified thatduring the conversation Bryant III for the first time informed him that the work forwhich the crew was being formed was to be temporary only.While the temporary natureof the work may have been discussed,for the reason above found, I do not credit Hammock'stestimony that this was the first time he had been so apprised.0 The undisputed and credited testimony of Hammock.7I credit the testimony of Bryant III as to the substance of his conversation withHammock.While its essence is corroborated by Hammock's testimony, I find Bryant's ver-sion of the conversation more credible,for I doubt Bryant III was as terse with Hammockas Hammock's testimony would indicate or that the conversation was so abbreviated. OIL CITY BRASS WORKS637CONCLUSIONSThe sole issue in this proceeding is whether, as alleged in the complaint, Re-spondent failed and refused to recall from layoff status John Hammock, an admittedsupervisor, because he gave testimony adverse to Respondent in the prior unfairlabor practice hearing to which it was a party, or whether said failure was, asRespondent asserts, solely because of what Hammock's testimony revealed concern-ing his union activities as a supervisor.It is undisputed that before Hammock testified at the prior hearing on July 23,Respondent had sought his services conditioned only upon the successful formula-tion of a crew to assist him. In this connection, the General Counsel contends thatcommencing on Monday morning, July 23, when Bryant III initially learned thatHammock was to appear as a witness at the hearing, Respondent revealed a changedattitude toward him by specifying for the first time that the employment proposedwas temporary in nature, and thereafter introduced a requirement that Hammockundergo a physical examination.As to the first contention I have found that onJuly 20, 3 days before Respondent first learned of the pendency of Hammock'stestimony at the prior proceeding, Respondent had offered Hammock only tem-porary employment.With respect to the General Counsel's further contention thatRespondent on the morning of July 23 interposed for the first time the physicalexamination requirement, Bryant III, on cross-examination, testified that, this was aninsurance requirement uniformly applicable to Hammock and to each of the em-ployees he had contacted concerning employment on Hammock's crew because oftheir intervening periods of employment with other companies during the layoffperiod.The General Counsel offered no evidence in way of rebuttal to this testi-mony and thus it remains uncontradicted in the record. Bryant III testified crediblyon other issues in this proceeding and I perceive no reason for refusing to credit hisundisputed testimony in this respect and accordingly do so.With respect to the Respondent's defense, I am unable to credit the testimonyof Bryant III that he first became aware of Hammock's union sympathies throughHammock's testimony at the hearing.A card check was made subsequent to March22, 1962, and was participated in by Respondent's payroll clerk.A letter fromRespondent's attorney to the Union 8 states, in part, that a card check undertakenpursuant to a March 22 understanding had shown that one card examined had beenexecuted by a supervisor and was accordingly not counted, and that one had beenprinted and not signed.Colloquy by counsel for Respondent indicated the printedcard was that of blacksmith W. E. Maddox. The credited testimony of blacksmithMaddox, a supervisor, reveals that during the month of March or April, Bryant,Junior, conversed with Maddox in the presence of John Hammock concerning somefaulty worksDuring the conversation Bryant, Junior, stated that Hammock andMaddox had signed the union authorization cards because he had "pulled [their]names out of a hat." 10 I conclude that Bryant here had reference to the cardcheck hereinbefore mentioned and that Bryant, Junior, learned of Hammock's unionallegiance subsequent to the card check, but before this conversation.Bryant IIIdenies having been told by his father that Hammock had signed an authorizationcard, but considering the opposition and hostility to the Union that existed in Marchand April, as found by the Board in the prior case which finding I officially noticeand take cognizance of, and considering the high station of Bryant III in themanagerial hierarchy of Respondent, I am impelled to the conclusion that BryantIII became aware in advance of the prior hearing that the card check had revealedHammock's execution of a union-authorization card. I cannot believe that Bryant,Junior, remained entirely reticent about this development, or that in the antiunionatmosphere that then existed, Bryant III held himself so aloof from the crucialdevelopments relating to the Union's organizational efforts that he remained un-apprised, even by his own father, of Hammock's action."8 General Counsel's Exhibit No. 4.e In its Decision and Order in the prior case, of which I take official notice, the Boardfound Maddox, like Hammock, to be a supervisor within the meaning of the Act.10Although, as found by the Board in the prior case, Bryant, Junior, expressed a beliefthatMaddox's card may have been forged, lie made no similar imputation concerningHammock's, and there is no warrant in that decision or the instant record for assuminghe entertained similar doubt concerning Hammock's card.11That Bryant III was not unapprised of the union activities of employees is indicatedby the finding of the Board in the prior case that on March 12, some 2 weeks before thecard check, Bryant III expressed the opinion to Hammock that be believed the forge shopwould "runbetter" because "they got shed of the agitators." 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite this knowledge which I conclude and find both Bryants possessed, Ham-mock thereafter continued in Respondent's employ for several days until May 4,and subsequently, on July 20 was offered further employment, an offer which waswithdrawn 1 week later in terms leaving unobscured the intended permanent naturethereof.The sole intervening occurrence between the proffer of employment and Ham-mock's severance was his testimony at the prior hearing.Beyond revealing thathe had signed an authorization card, a fact of which both Bryants were aware, Ham-mock's testimony revealed only that conduct reasonably to be expected of one whomanifests his union allegiance by executing an authorization card during an orga-nizational campaign, membership in the Union, and attendance at its organizationalmeetings.It did not suggest that Hammock had played a prominent part in theUnion's organizational efforts or had participated prominently in the Union'scouncils.I am unimpressed by Respondent's apparent contention that Hammock's dischargewas affected solely in order to maintain its neutrality, for this explanation must beweighed against the findings of the Board in the'prior case which demonstrates thatRespondent instructed its supervision, and Hammock among them, to inquire into theunion activities of its employees, and engaged in other intrusive acts which inter-fered with their organizational rights.I am likewise unable to indulge the assump-tion that after learning in March that Hammock had signed an authorization card,Respondent was not moved until witnessing his testimony at the prior hearing toreflect upon the legal ramifications of his participating in the union affairs of rank-and-file employees.Despite knowledge revealed by the March card check, Respond-ent issued no warning nor took no disciplinary or corrective action, although itlegally could have done so.This prior inaction does not, of course, operate so as toforeclose Respondent from terminating Supervisor Hammock solely for his unionactivitieswhich Respondent may have believed inimical to its interest.However,this past condonation does serve as a guide to Respondent's true motive in terminat-ingHammock.Weighing the disparity between the posttestimonial and pretesti-monial reaction to Hammock's union activities, and considering this factor togetherwith the adverse character of Hammock's testimony at the prior hearing, I concludeand find that in terminating Hammock Respondent was motivated, at least in part, bythe fact that he appeared as a witness at the Board hearing and gave testimonyadverse to Respondent.12The effect of Hammock's termination was to cause non-supervisory employees reasonably to fear that Respondent would take the same actionagainst them if they testified adversely to Respondent at a Board hearing.13TheBoard has found that one of the guarantees given employees under the Act is theright to seek vindication of their Section 7 rights through testimony in Board pro-ceedings.I find, therefore, that the discharge of John Hammock, in the circum-stances, interfered with, restrained, and coerced employees in the exercise of therights guaranteed them in Section 7 of the Act and violated Section 8(a)(1) ofthe Act.14IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.12Respondent contends that it did not terminate Hammock but merely refused to recallhim from layoff status. In view of the explicit testimony of Bryant III, revealing an in-tention permanently to end Hammock's employment relationship, the distinction is purelysemantical.'3At the hearing, Respondent made an offer of proof which was rejected tending to showthat other individuals who had testified adversely to it at the prior hearing had thereafterbeen returned to their former positions of employment with Respondent.The GeneralCounsel contended that the rehires were accompanied by extenuating circumstances notapplicable to'Hammock. I reaffirm my ruling rejecting Respondent's offer of proof. Inany event, viewing the offer in the light most favorable to Respondent, the factarguendothat Respondent did not visit retribution against other individuals who testified adverseto it at.the hearing would not completely eradicate the coercive effect upon nonsupervisoryemployees of Hammock's discharge, nor would it in the circumstances of this case alter myconclusions herein as to the motivating reason for Hammock's discharge.14Better Monkey Grip Company,115 NLRB 1170 ;Dal-Tex Optical' Company, Inc.,131NLRB 715, enfd. 310 F.2d 58(C.A. 5). OIL CITY BRASS WORKSV. THEREMEDY.639It has been found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act. I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.The Respondent on July 26, discharged John Hammock because he testified ad-versely to it in a Board proceeding.Although a supervisor within the meaning ofthe Act, in order to restore to rank-and-file employees their full freedom to exercisetheir rights under the Act and thus to effectuate the policies of the Act, I shall recom-mend that Respondent offer John Hammock immediate and full reinstatement to hisformer or subsantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may have sufferedby reason of such discharge by payment to him of a sum of money equal to thatwhich he would have earned as wages or salary from the date of his discharge onJuly 26, 1962, to the date of the offer of reinstatement, less his net earnings duringsuch period in accordance with the formula set out in F.W. Woolworth Company,90 NLRB 289, together with interest on such sums, said interest to be computed inaccordance with the formula prescribed by the Board inIsisPlumbing & HeatingCo., 138 NLRB 716. In order to effectuate the remedy herein recommended it isanticipated that full cognizance will be given at the compliance stage of this proceed-ing to the effect, if any, upon the employment opportunities of John Hammock afterJuly 26, 1962, of the acts of Respondent found by the Board in Case No. 23-CA-1416(141 NLRB 131), to have constituted unfair labor practices.It has also been found that the Respondent by the discharge of John Hammock hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act. It will therefore be recommended that theRespondent cease and desist therefrom.On the basis of the foregoing findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local 587, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging John Hammock because he gave testimony adverse to Respond-ent at a Board proceeding, thereby discouraging nonsupervisory employees in thefree exercise of their statutory rights guaranteed by Section 7 of the Act, and dis-couraging membership in and activities on behalf of the above-named organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication.]TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASE1.PREFATORY FACTSA. The instant proceedingOn December 20, 1962; a hearing was held in the instant proceeding, conductedby Trial Examiner James T. Barker.Thereafter, on March 29, 1963, I issued myIntermediate Report in this proceeding finding that the Respondent had violatedSection 8 (a)( 1 ) of the Act by discharging John Hammock, an admitted supervisor,because he testified adversely to Respondent in an unfair labor practice proceedingconducted on July 23, 24, and 2. 5, 1962, by Trial Examiner John H. Eadie in thematter ofOil City Brass Works,141 NLRB 131,1 and that the effect of the termina-tion was to cause nonsupervisory employees reasonably to fear that Respondent wouldtake the same action against them if, in seeking vindication of their Section 7 rightsthrough resort to a Board proceeding, they too should testify adversely to Respondent.3The Board's Decision and Order therein Is reported at 141 NLRB 131. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDIn support of this finding,BetterMonkey Grip Company,115 NLRB 1170, enfd.243 F.2d 836(C.A. 5), andDal-Tex Optical Company, Inc.,131 NLRB 715, enfd.310 F.2d 58(C.A. 5), were cited.At the December 20, 1962, hearing in the instant proceeding,as bearing on theissue of motive, Respondent offered to prove that employees M. A. Atwood, GalenBritt,Enoch James Britt,Tom Gary, and George L. Manning had testified at theaforementioned July 1962 unfair labor practice hearing in Case No.23-CA-1416adversely to Respondent;that at the time of the hearing and for a period preceding it,each of these employees(save Enoch James Britt who was unable to work becauseof injuries)was on layoff status; that for a period of days before and after theJuly 1962 hearing Respondent had offered these employees employment which offerswere not accepted;that at times after July 30 but prior to the December 20 hearingherein each was reemployed;and that none was reemployed pursuant to an order ofthe Board.For the like purpose of also bearing on motive, Respondent furtheroffered to prove that employee Robert L. Linscomb,who likewise testified adverselyto Respondent at the July 1962 proceeding,also engaged in picketing in support ofa strike which occurred in August 1962, and that after the cessation of the picketingand strike Linscomb was offered but rejected an offer to return to his job.These offers of proof were rejected at the hearing and in my subsequent Inter-mediate Report I reaffirmed my ruling rejecting the first offer referred to above.On June 27,1963, the Board ordered the record in the instant matter reopened anddirected a further hearing to be held before me for the purpose of receiving theproffered evidence outlined above and any rebuttal thereto.The Board furtherordered that the Trial Examiner prepare and serve upon the parties a SupplementalIntermediate Report containing findings of fact upon the evidence received,as wellas a further consideration of the rationales given inDal-Tex Optical Company, Inc.,131NLRB 715, enfd. 310 F. 2d 58(C.A. 5), particularly at pages 730-731, andBetterMonkey Grip Company,115 NLRB 1170, enfd.243 F.2d 836(C.A. 5),particularly at pages 1179-1180 and 1182.B. TheJuly 1962 proceeding-Case No. 23-CA-1416On March 5,1962, the Union,the Charging Party in CaseNo. 23-CA-1416, asit is in the instant matter, notifiedOil CityBrassWorks byletter that a majority ofits production and maintenance employees had designated the Union as their bargain-ing representative.The letter was received by the employer on March 6.OnMarch 9, the employer laid off seven employees,including George Manning.OnMarch15, the Unionfiled charges,but on March 22 the Union and the employeragreed to a card check which disclosed that the Union represented a majority ofthe employees in the forge shop,and this led to an agreement that the employer wouldrecognize the Union and place the laid-off employees"on a preferential hiring listfor a period of 90 days."On March26, the Unionrequested withdrawal of itsMarch 15 charge which withdrawal was approved by the Regional Director onMarch 28.Bargaining sessions were held betweenthe Unionand employeron April 9, 18,and 25, May2 and 18, and June14, 22, and 29.No agreement was reached. Inthe interim,on April25 and June 13, the Union filed new charges upon the basis ofwhich a complaintwas issuedin Case No. 23-CA-1416on the latter date.Addi-tional charges were subsequentlyfiled on July 20.TheJune 13 complaintallegedas discriminatees,George Manning,RobertLinscomb,Enoch James Britt, and TomGary.An unfairlabor practice hearing was held on July23, 24, and 25.John Hammockwas called asa witness by the GeneralCounsel on the firstday of theproceeding,and gave testimony which I have found,in my March 29, 1963,Intermediate Report,to have been adverse to Respondent.Tom Gary, GeorgeManning,M. A. Atwood,GalenBritt, and Robert Linscomb were called by the General Counsel on the secondday of the hearing, July 24, 1962.The followingday Enoch James Britt was calledas a witness on behalf of the General Counsel.Each of the six latter-mentionedindividuals testifiedadverselyto Respondent.2There appears to have been no seques-tration of witnessesat thehearing.Thereafter,on November 29, 1962, John H.Eadie issued his Intermediate Reportin which he foundinter aliathat Respondent on March 6, 9, and 12 had engagedin acts of interrogation,threats, and solicitation.In addition he found that thelayoff of March 9 involving Manning was discriminatory as was the subsequent2The parties to the instant hearing so stipulated, and my evaluation of their testimonyconfirms the nature of their testimony. OIL CITY BRASS WORKS641layoff of April 26 involving,amongothers, R. L. Linscomb, Enoch JamesBritt, andTom Gary.On March 5, 1963,the Board issued its Decisionand Orderaffirmingthe aforesaidfindingsof Trial Examiner Eadie.3C. The August 6, 1962, strikeOn August 6, 1962, Respondent's employees struck and a picket line was set up.Respondent continued to operate all of its departments,including the forge shop,during the strike.Respondent made no effort to force employees to cross the picketline; however, there was work available for employees who desired it .4 Forge Shopemployees M. A. Atwood, Galen Britt, Enoch James Britt, Tom Gary, and GeorgeL.Manning joined the strike and did not cross the picket line.5The strike ended onAugust 27, 1962.6H. THE ADDITIONAL FINDINGS OF FACTGalen BrittGalen Britt was initially employed by Respondent on March 16, 1957.Throughthe succeeding 5 years until August 1962,Britt continued in Respondent's employ.He had not been involved in any of the layoffs that occurred in the spring of 1962,and consequently was in Respondent's employ when he testified at the Board hear-ing in Case No. 23-CA-1416.He remained so at the time of the strike's com-mencement on August 6, 1962.Galen Britt joined the strike,participating activelytherein for the first 2 weeks.He did not cross the picket line and was observed onthe picket line by George E. Bryant III, hereinafter referred to as Bryant III.Whilethe strike was still in progress he accepted employment from a Houston,Texas,employer.Thereafter, when the strike had ended,he was contacted in Houston telephonicallyby Supervisor Ross Ferguson,who inquired if he wanted to "come back."Brittanswered,"not for a while," stating that he "liked"hisHouston employment"prettygood." Ferguson answered, "I wish I had you back."Approximately a month later,Galen Britt'swife contacted Ferguson to learn ifRespondent had an opening for Britt.Ferguson indicated that he had one and at hisrequest Mrs.Britt contacted her husband requesting him to accept the employment.Galen Britt accepted, and he resumed work on October 1, 1962,assigned as a ham-mer driver on a crew headed by Jake Wright,receiving his former rate of pay andreplacing employee Breaux.Britt had had some 6 years' experience and Breauxhad been hired in February or March 1962.After Britt returned,Breaux was as-signed to the hoist on the night crew.When Britt returned to work,Wright statedthat he was glad to have Britt as Breaux"wasn't too much of a hammer driver."Upon returning on October 1, Britt went to Respondent'soffice with respect topersonnel details and there saw President George Bryant, Jr., who said,"What inhell are you doing here."When Britt explained that he was working, PresidentBryant asked him what he wanted.When Britt indicated the reason for his pres-ence in the office, he was directed to see the secretary.After returning to work and as the first holiday approached Britt inquired ofSupervisor Ferguson concerning his seniority status.From Ferguson he first learnedthat he had lost his seniority?Enoch James BrittEnoch Britt was initially employed by Respondent in July 1957.He left Re-spondent's employ in May 1960 but returned in October of the same year,and wasemployed as a helper on the forge crew under John Hammock.As an effect of thelayoff which occurred in the spring of 1962, he started "missing time"and finallywas laid off,working only a day and a half (May 3 and 4) after the second generallayoff that occurred on April 26. Following his layoff he accepted interim employ-ment from other employers but continued to call Respondent for work, as instructed,and on June 22 returned to Respondent's employ at his former rate of pay of $2.37per hour.He worked until July 11 when he injured his back and was confined to3The foregoing is predicatedupon the March5, 1963,Decision and Order of the Boardreported, as aforesaid,at 141 NLRB 131, of whichDecision and Order I take official notice.# The foregoing is predicated upon the credited testimonyof Kyle Wheelus,secretary andtreasurer and vice president of Respondent.6 The credited testimony of George E. Bryant III.6 The parties so stipulated.7The foregoing is predicated on the credited testimony of Galen Britt and Kyle Wheelus.756-236-65-vol. 147-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDthe hospital for approximately 13 days.He was so confined and under the care ofa physician when he testified at the July 1962 hearing.He was ultimately releasedfrom the doctor's care on September 10 and given permission by his physician toreturn to work.Upon his release he contacted President Bryant and informed him that his doctorhad released him and that he was ready to return to work. Britt testified crediblyconcerning the balance of the conversation with Bryant as follows:I told him that the doctor had released me, and that I was ready to go backto work.And he told me that he had learned that I had an attorney, and thathe couldn't work me and me have an attorney, and that I would have to getrid of my attorney before he would put me back to work, which he had a jobfor me, and which would have been a hammer driving job, and that he wantedme to work, but that I couldn't work and have a suit against him.After conversing with President Bryant, Britt, the same day, contacted his attorney,and a decision was made to withdraw the lawsuit and Britt executed an insurancerelease.He notified President Bryant of his action and returned to work on Septem-ber 11 as a hammer driver and had been continuously employed in that capacityat the time of the August 1963 hearing on remand.His rate of pay upon his returnremained $2.37 per hour.Upon his return to work on September 11, Britt made no inquiry concerning hisemployment status as it related to seniority and other employment benefits. InDecember 1962, however, he inquired of Respondent's secretary, Betty Jones, to learnwhen his vacation was due, and was informed that it would accrue on June 22, 1963.8Britt credibly testified without contradiction that in 1957 he lost 13 weeks of em-ployment with Respondent because of a broken foot but received a vacation.9M. A. AtwoodM. A. Atwood was first employed by Respondent on June 5, 1961.He was notinvolved in any of the layoffs of the spring of 1962, and continued in Respondent'semploy through August 4, 1962, when he joined the strike that commenced August 6,1962.During the strike he participated in the picketing that transpired and he didnot report to work during the strike.He was employed as a helper on the forgingcrew at the time he testified in the July 1962 hearing.10Atwood requested reinstatement on September 4, a week after the August 27 ter-mination of the strike, and was reinstated to his former position and at his formerrate of pay.11He voluntarily resigned on September 6, 1962.12George L. ManningGeorge Manning was initially employed by Respondent on August 28, 1956.Hewas laid off effective March 8, 1962, and did not again work for Respondent untilNovember 17, 1962.He testified at the July 1962 hearing but was not then inRespondent's employ.However, on July 20 or 21, a few days before the prior hearing, Bryant III con-tactedManning and, offered him temporary work as a new employee on a third crewto be organized.13Accompanied by former employee Otto Mitchell, Manning went8It Is the General Counsel's contention,'as expressed in his brief, that Respondent's em-ployees are entitled to vacation after 1 year's employment with Respondent, and that vaca-tions become due on the employee's anniversary date, which for Enoch Britt would havebeen October 24.As Britt was informed that his vacation would not accrue until June 22,1963, it is apparent,the General Counsel asserts,that when he was recalled from layoffstatus on June 22, 1962, he was reinstated as a new employee without any prior employ-ment rights or privileges,in contradistinction of the alleged assertion of Bryant III thatwhen Britt returned to work in September after his doctor's release he was restored to fullseniority and other rights.6The foregoing is based upon the credited testimony of Enoch Britt, as supported by thatof Kyle Wheelus and George Bryant III.10 The credited testimony of Wheelus.u The parties stipulated to the foregoing.12 The credited testimony of Wheelus.isManning placed this incident as occurring 2 weeks beforethe July hearing whileMitchell testified it occurred on the Friday preceding the hearing.The testimony ofBryant III concerning the telephonic contact with Manning is consistent with Mitchell'splacement of the event which I credit. OIL CITY BRASS WORKS643to the office of Bryant III where Manning was offered a "block out" job, a job whichManning refused to accept, stating that he preferred a hammer driving job and wouldaccept a hoister assignment.The block out job paid 15 cents per hour less than thehammer job.After giving testimony at the July 1962 hearing, Manning received one of Re-spondent's July 30 letters soliciting his return to work as a new employee on a thirdcrew being organized to perform temporary work, but did not accept.14Thereafter,Manning received no further offers of employment from Respondent until lateNovember or early December.15This occurred when Manning, who was visiting afriend at the plant, was asked by a supervisor, Blankenship, if he desired a job operat-ing a hammer. Blankenship indicated dissatisfaction with the incumbent hammeroperator and told Manning that he would talk with his superior about Manning's hire.Approximately 2 weeks later, Manning was instructed by Blankenship to report towork.He conversed with Shop Superintendent Willis and Blankenship, who toldhim he could return as a new employee, with no seniority.Manning accepted theemployment and Willis told him that he was "glad to have [him] back."He re-turned to work effective December 17'at the $2.52 per hour, his prelayoff rate, andremained in Respondent's employ at the time of the August hearing herein.'sTom GaryTom Gary was originally employed on February 19, 1953, and worked until thestrike commenced on August 6, 1962.At the time he testified in the July hearingand for a period of 3 years prior thereto, he had been employed as a saw operatoron the night crew in the forge shop.While he had experienced a reduction in hishours of work during the period preceding the July 1962 hearing, he was receivingemployment from Respondent on that diminished basis when he testified therein.He was never placed on layoff status.17After the hearing, he continued to receiveemployment on the same basis as during the period immediately preceding the hear-ing.When the strike occurred he did not cross the picket line.He did not picketnor go to the plant during the strike.He learned of the strike's cessation from thewife of a fellow employee and was told to contact Respondent.He spoke to Presi-dent Bryant several days later.Bryant said that he thought Gary had quit and thatas he had not heard from him,, he had replaced him.18Gary was not rehired byRespondent during 1962.19Robert L. LinscombRobert Linscomb was employed initially by Respondent in 1954.He served as ahammer operator, fired boilers, and served as a ring roller operator.When he waslaid off on April 26, 1962, in the second layoff, he was assigned to the crew supervisedby Blankenship.On July 20, the Friday prior to the hearing in Case No.23-CA-1416, Linscombreceived an offer from Bryant III of temporary employment as a new employee.Linscomb told Bryant III that he could give him no answer to his proffer of employ-ment because he had been supenaed to testify on the following Monday.Re-isThe contents of these letters was raised during the testimony of Bryant III at theDecember 20 bearing.The Respondent did not have copies of the letter in its possessionand Bryant III testified he thought only temporary employment was offered.The fore-going finding as to the terms of employment referred to and specified in the letter is predi-cated upon Manning's testimony concerning the letters'contents given at the instanthearing on remand.15The credited testimony of Manning.I do not credit the testimony of Bryant III thathe conversed with Manning two or three times after the hearing concerning employment.Bryant III admitted to a vague recollection in this respect and he cited as one instance aconversation(the Manning-Mitchell job offer referred to above)which other participantscredibly testified occurred before the hearing.ioThe credited testimony of Manning.17Gary so testified.In case No.26-CA-1416the Board found Respondent had dis-criminated against him in discriminatorily decreasing his number of working days afterMarch 29, and in laying him off on May 10, 1962.ieBryant III testified that he "thought"employee Ernest James, withwhom Gary hadworked on the night shift, and an individual referred to as "Shug,"a helper sometimesassigned as an extra to the forge shop, assumed Gary's saw operator tasks after the strikeended.10The foregoing is predicated upon the credited testimony of Torn Garyand Kyle Wheelus. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent's next communication with Linscomb was after he had testified at the Julyhearing and was in the formof a July 30registered letter identical in ultimate termsto those contained in the letter sent to George Manning referred to above.Linscomb participated in the August strike.After the picketing ceased, Lins-comb, a member of the employee negotiating committee,was designated to informPresident Bryant of the decision to cease picketing.Linscomb testified crediblyconcerning the conversation as follows:I went and told Mr. Bryant, and I said, "Mr. Bryant, we have taken the picketdown, and I'd like to get my clothes and a check," and he said, "You've gota check?" and I said, "Yes, sir. I've still got a day in here," and he said, "Doyou want to go back to work?"He said, "I've got a little work for a temporarycrew, and you can go back there as a new employee," and I said, "No, sir.I'm going to Houston. I've already got a job."Linscomb did not thereafter work in Respondent's employ during 1962.20ConclusionsIt is to be emphasized at the outset that the essential issue to be resolved in thisproceeding is whether Respondent was motivated, at least in part, in discharging itssupervisor, John Hammock, by the fact that he appeared as a witness at a Boardunfair labor practice proceeding and testified adversely to Respondent. If this issueis resolved favorably to the General Counsel's position, the question remains whetherthe discharge had the effect of interfering with Section 7 rights of employees..At the December 1962 hearing in the instant matter, the General Counsel adducedevidence which I found preponderated on the issue of motive over that adduced byway of defense by Respondent.Further evidence with respect to motive was devel-oped at the hearing on remand and is hereinafter considered.As found above, at the'hearing on remand, Respondent adduced evidence show-ing that three employees, Galen Britt, M. A. Atwood, and Tom Gary, each of whomtestified adversely to it at the July 24, 1962 hearing, were then in its employ, andthat they remained so, and at the same rate of pay, until they joined the strike thatcommenced some 2 weeks later on August 6; that of these three only Gary was notreemployed after the strike (because he had been permanently replaced); that thefourth individual, Enoch James Britt, who was on disability leave at the time hetestified,was rehired on September 11, immediately upon his medical release, andat the same hourly rate of compensation; that the two remaining individuals, Man-ning and Linscomb who were not in Respondent's employ when they testified, werenonetheless sent letters on July 30,1962, 1 week after the hearing, requesting theirreturn to Respondent's employ, which requests were not honored; that thereafter,Linscomb, who, in addition to testifying at the hearing had picketed during thestrike,was offered employment at the end of the strike, which offer he refused; andthatManning was offered employment in late November which offer he subse-quently accepted, returning to work on December 17.The Respondent would have great, if not overriding, significance attached to thisevidence as proof of the absence of improper motive in the discharge of Hammock.Conversely, the General Counsel would emphasize the circumstances of the Re-spondent's actions,stressing,on the one hand,Respondent's acute need for theirservices in order to maintain production, and, on the other, retention, proffer ofemployment, or rehire of the six employees on conditional terms, manifesting a con-tinuation of the antiunion design found by the Board in its Decision and Order inCase No. 26-CA-1416.I am not disposed to give to Respondent's evidence the weight Respondent wouldhave it given.This evidence is but a facet of Respondent's defense, to be viewedin context with other facets, and with the events and circumstances prevailing duringthe posthearing period of July through December 1962, which reasonably may befound to have effected Respondent's treatment of the six.Viewed in this perspec-tive, the probative weight of Respondent's evidence with respect to retention andrehire of the six becomes dilute, without significant probative force.The considerationcentraltoRespondent's defense is, did Bryant III first learnthrough the testimony of Hammock on July 25 that he had affiliated with the Union,and being thus apprised, discharge the supervisor, as he legally could have done,2120 The foregoing is based upon the credited testimony of Robert Linscomb.n' Salant & Salant, Inc.,88 NLRB 816;Lily-Tulip Cup Corporation,88 NLRB 892;Accurate Threaded Products Company,90 NLRB 1364;Sears, Roebuck and Company,127 NLRB 582. OIL CITY BRASS WORKS645solely because of what Hammock's testimony revealed. If the testimony of BryantIII with respect to when he first gained knowledge of Hammock's union affiliationisbelieved, and his further statement of his motivating reason is accepted, theGeneral Counsel's complaint of course fails.But if his testimony with respect to initial knowledge is disbelieved, the trier offact is left with Bryant's essentially self-serving testimony as to motive, to be viewedin light of and buttressed by Respondent's showing of employee retention, offersof employment and rehire above found; these to be weighed against the inferencesboth reasonable and impelled, arising from Hammock's abrupt discharge after hisappearance as a witness adverse to Respondent, which testimony, with respect tohis union activities, reiterated information concerning which Respondent had beento the point of certitude previously aware for a period of some 4 months.In my March 29, 1963, Intermediate Report, I did not credit the testimony ofBryant III with respect to the aforesaid issue of knowledge, and found that he, likehis father, President Bryant, had possessed knowledge of Hammock's union affilia-tion for a substantial period preceding the July hearing. I adhere to that deter-mination herein. In view thereof, Respondent's evidence of treatment accorded thesix subsequent to their testimony stands virtually alone in support of Respondent'sdefense of "no bad motive."It therefore becomesessentialto carefully evaluate the weight which may beaccorded the evidence adduced by Respondent on remand; evidence which Respond-ent so earnestly contends rebuts the inferences of improper motive arising from thefact and circumstances of Hammock's discharge.Viewed in isolation, there is much logical appeal in Respondent's syllogistic asser-tion that as the six testified against its interests and suffered no adverse treatment,ergo,Hammock, who similarly testified, was not adversely treated because of histestimony.However, so blithe an analytical approach would be unrealistic andwithout warrant. It must be remembered that in July 1962, as subsequently foundby the Board in its Decision and Order in Case No. 16-CA-1416, Respondent wascaught up in a fabric of discriminatory layoffs effected in furtherance of its effortto defeat the Union.Four of the six employees here in question-Enoch JamesBritt,Tom Gary, George Manning, and R. L. Linscomb-had been named dis-criminatees therein and were later found by the Board to have been; Respondenthad terminated Hammock abruptly and within a day of his appearance as a witnessat the July 23 hearing session; and, subsequently, on August 9, charges were filedagainst Respondent asserting Hammock's discharge had violated the Act.Reasonwould impel the conclusion that these circumstances and occurrences could havehad no other effect than to temper contemplated contemporaneous personnel actions,and could well have had an inhibitory effect upon Respondent's treatment of andaction with respect to the six, not only during the immediate posthearing period butduring the entire period from hearing's end through late November and on intoDecember, when, at a time coinciding with the issuance of the Intermediate Reportin Case No. 26-CA-1416, Respondent's final offer of employment to one of thesix occurred in the form of a job offer to Manning leading to his rehire.Addi-tional consideration is also to be given to the fact that such employment as wasproffered and given to the six was in pursuance of a need for experienced personnelto maintain production.Bearing in mind the reasonable effect of the twin factors of inhibitory circum-stances and economic necessity, and appraising Respondent's apparent attitude ofnon-recrimination in light of these factors, I conclude and find that evidence adducedby Respondent with respect to thesix isof insufficient probative force to overcome theGeneral Counsel's showing of motivation with respect to the discharge of JohnHammock. I adhere to my finding in my March 29 Intermediate Report thatRespondent was motivated, at least in part, in discharging John Hammock by thefact that he appeared as a witness at a Board hearing and gave testimony adverse toRespondent.It remains, however, to be determined whether this discharge had the effect ofinterfering with the guarantees given employees under the Act to seek vindicationof their Section 7 rights through testimony at Board proceedings.Citingdecisions inBetterMonkey Grip Company,115 NLRB 1170, enfd. 243F. 2d 836 (C.A. 5), and inDal-Tex Optical Company, Inc.,131 NLRB 715, enfd.310 F. 2d 58 (C.A. 5), I found in my March 29, 1963, Intermediate Report thatthe discharge of John Hammock had interfered with the rights guaranteed employeesunder Section 7, and thereby violated Section 8(a) (1) of the Act. In both citedcasesthe Board found that the discharge of a supervisor for giving testimony at aBoard proceeding adverse to the interest of the respondent therein had the effect ofinterfering with the Section 7 rights of employees. InBetterMonkey Grip,the 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner concluded that the employees being well aware of the supervisors"testimony at the Board hearing and"not being apprised of any good and validreason for the discharge.would necessarily conclude that his discharge wasbecause he did testify,and that his discharge constituted warning to them by theRespondent to discontinue their interest in, or activities on behalf of, the Union."[Emphasis supplied.]The Board,agreeing with the Trial Examiner,stated:We find,as did the Trial Examiner,that this conduct interfered with, re-strained,and coerced rank-and-file employees in the exercise of their self-organizational rights within the meaning of Section 8(a)(1) of the Act. Inour opinion, the net effect of Waley's discharge was to cause nonsupervisory-employees reasonably to fear that the Respondent would take the same actionagainst them if they testified against the Respondent in a Board proceeding toenforce their guaranteed rights underthe Act.In theDal-Texcase the Board found that the discharge of a supervisor for givingadverse testimony known to rank-and-file employees and"coupled with otheractsofdiscrimination against other employees who likewise testified adverse to the interestof Respondentin an earlierBoard proceeding"had the consequence of causing rank-and-file employees to believe the Respondent would inflict similar treatment uponthem in the future, under similar circumstances. [Emphasis supplied.]A reading of theBetterMonkey GripandDal-Texdecisions reveals that, becausethe Section 7 right interfered with is the right guaranteed employees to vindicatetheir rights under the Act by testifying at a Board proceeding, Section 8(a)( I) ofthe Act is violated when a supervisor is discharged for testifying adversely to hisemployer at a Board proceeding; rank-and-file employees have knowledge of thefactthat he gave testimony at a Board proceeding and was discharged; and there existcircumstances from which the rank-and-file employees would reasonably be led tobelieve thata similarfatewould befall them if they gave testimony adverse to theemployer.The circumstance attendant to the discharge of the supervisor inBetterMonkey Gripwas that rank-and-file employees were left unapprised of "any goodor valid reason for the discharge"; while inDal-Texthe discharge was accompaniedby the discharge of rank-and-file employees who similarly had testified adversely totheir employer.In the instant matter,Supervisor Hammock appeared as a witness and testified onthe first day of a 3-day Board proceeding.No rank-and-file employees appearedas witnesses on that day;however,several appeared the following day and some onthe final day.There is no indication in the record of that case that a sequestrationrule had been invoked and, of course, the hearing was a public one. It is doubtlesstrue that the hearing invoked widespread employee interest, involving, as it did,questions pertaining to several general layoffs and the bargaining relationship betweenthe recognized bargaining representative of the employees and Respondent.Fromthese circumstances, and remembering that Hammock had affiliated with the Unionwhich had filed the charge in Case No. 26-CA-1460 and was actively interested andparticipating in the proceeding,it is reasonable to infer that thefactas well as thenatureof Hammock'stestimonycame immediately to the attention of rank-and-fileemployees.Further, it is reasonable to infer that the fact of Hammock'sdischargesimilarlycame to the attention of rank-and-file employees.It is true that at the time of hisdischarge,Hammock was in a layoff status, and, therefore, his absence from theplant after his termination on July 25 would not likely have been a matter of generalnotoriety.However, it is to be expected that employee interest concerning theoccurrences at the plant directly affecting other personnel was doubtless high.Thisis so because the employees through the Union and an employee committee werethen not only pursuing the unfair labor practice charges, but contesting with Respond-ent concerning its employment practices involving the hire of personnel with pasttenure as new employees and without seniority or other benefit. It is thereforereasonable to infer,as I do,that Hammock's discharge soon came to the attention ofrank-and-file employees.Hammock was informed of his discharge during a telephone conversation withBryant III.The statement of Bryant III as to the reason for the termination isfound and set forth in my March 29, 1963, Intermediate Report.Rank-and-file em-ployees (and indeed other supervisory personnel) could learn of the reasons ad-vanced by Bryant III for the discharge only from a hearsay telling, for the Respondentappears to have made no general announcement of the termination or the reasonstherefor.Possessed either of mere knowledge of the fact of Hammock's discharge,or of a hearsay accounting of the terminal conversation from which they would beapprised of the fact, employees could conclude either that he was discharged because ANDERSON BOX COMPANY, INC.647of his activity on behalf of the Union, or for testifying adversely to Respondent atthe unfair labor practice hearing.Either would be a reasonable assumption, andneither would be rendered more or less reasonable than the other by the mere abrupt-ness of Hammock's discharge,for in the mind of employees,immediate dischargefor adverse testimony would have been as understandable as immediate terminationfor activity in the Union, first learned.And, in connection with the latter, it is to beobserved that there is no warrant for a conclusion that rank-and-file employees wereapprised that Respondent had been aware since March or April 1962 of Hammock'sunion membership.But, in the ultimate, as I view this matter, it little matters that for a very brief,transitory period rank-and-file employees may have experienced ambivalent reactionto the discharge of Hammock, or may even have believed Hammock's dischargeresulted from his adverse testimony, for by the time his discharge had been effectu-ated, employees Tom Gary, M. A. Atwood, and Galen Britt had also appeared aswitnesses and testified adversely to Respondent; other employees had, I find, for thereasons above discussed with respect to Hammock's testimony, learned of the fact andnature of their testimony; and, yet, they continued in the employ of Respondentimmediately thereafter and for the 2 weeks following the hearing until they joinedthe strike on August 6.Neither Atwood nor Galen Britt was alleged as a dis-criminatee in the July 1962 proceeding and, thus, employees had no reason tobelieve Respondent's circumspection with respect to them was forced.This retentionof rank-and-file employees without retribution could, in my opinion, have no otherreasonable effect than to either completely negative the formation of any belief onthe part of employees that Respondent would take discharge action against them ifthey similarly testified at a Board proceeding; or, so completely dilutes the effects ofany transitory doubt that employees may have harbored on this score immediatelyafterHammock's discharge and until the retention of Gary, Atwood, and Britt be-came apparent,as to negative the actuality of interference or restraint.Of similarand continuing effect were subsequent and immediate restoration to employment ofEnoch James Britt upon his medical release; and the poststrike rehire of Galen Brittand M.A. Atwood.In all of the circumstances delineated,I conclude that under the rationale ofBetterMonkey GripandDal-Texa result different than that reached by the Boardand affirmed by the court there is required in this proceeding;that Hammock's dis-charge did not cause nonsupervisory employees reasonably to fear that the Respond-ent would take discharge action against them if they testified against Respondent in aBoard proceeding to enforce their Section 7 rights under the Act.Accordingly,upon a careful consideration of this additional evidence,I revised the conclusionsreached in my March 29,1963, Intermediate Report,and recommend that the com-plaint be dismissed.CONCLUSION OF LAWOil CityBrass Works did not commit an unfair labor practice by discharging JohnHammock,a supervisor,because he gave testimony adverse to its interests at a Boardhearing.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusion of law, and uponthe entire record in this proceeding,I recommend that the complaint be dismissed inits entirety.Anderson Box Company,Inc.andEarnest G. Wade.Case No.25-CA-1783.June 24, 1964DECISION AND ORDEROn February 11, 1964, Trial Examiner Sidney D. Goldberg issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Decision.Thereafter, the Gen-147 NLRB No. 77.